Citation Nr: 1038115	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  08-30 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hearing loss 
disability of the left ear.

2.  Entitlement to service connection for hearing loss disability 
of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from August 1967 to July 1975, 
and from October 2003 to May 2005.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of December 2007 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

A Travel Board hearing in front of the undersigned Veterans Law 
Judge was held in August  2009.  A transcript of the hearing has 
been associated with the claim file.

The issue of service connection for hearing loss disability of 
the left ear is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hearing loss disability of the left 
ear was in an August 2006 rating decision.  The appellant was 
informed of the decision and he did not appeal.

2.  Evidence associated with the claim file since the unappealed 
August 2006 rating decision is relevant and probative of the 
issue at hand.




CONCLUSIONS OF LAW

1.  The August 2006 rating decision denying service connection 
for hearing loss disability of the left ear is final.  38 
U.S.C.A. § 7105(c)(West 2002).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for hearing loss disability of the left ear is 
new and material, and therefore, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.156(c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  In the 
instant case, since the Veteran's claim is being reopened, any 
deficiencies with regard to VCAA are harmless and nonprejudicial 
and VCAA analysis is not required.  

Legal Criteria and Analysis

In an August 2006 rating decision, the RO denied service 
connection for hearing loss disability of the left ear because 
the disability existed prior to service and there was no evidence 
of aggravation due to service.  The appellant did not file a 
timely notice of disagreement and thus the decision is final 
based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103 (2009).  

In September 2007, the appellant submitted a statement wherein he 
stated he wanted to appeal the August 2006 rating decision.  As 
the one year period to file a timely appeal had expired, the RO 
considered the statement a request to reopen the now final 
decision of August 2006.  The RO denied the appellant's request 
in a rating decision of December 2007.  The appellant disagreed 
with the decision in January 2008 and perfected an appeal in 
October 2008.  

The RO's August 2006 decision is final based upon the evidence 
then of record.  A prior final decision will be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  If the Board determines that the evidence is 
new and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  In making this determination, the Board 
must look at all of the evidence submitted since the time that 
the claim was finally disallowed on any basis, not only since the 
time the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

Effective from August 29, 2001, the regulations defining "new and 
material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to reopen 
a previously denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  
These specific provisions are applicable only to claims filed on 
or after August 29, 2001.  As the appellant filed his claim 
seeking to reopen in September 2007, the Board will apply the 
revised provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claims.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claims sought to be reopened, and must raise a reasonable 
possibility of substantiating the claims.  38 C.F.R. § 3.156(a) 
(2009).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In this case, the RO determined that new and material evidence 
was not presented to reopen the appellant's claim for entitlement 
to service connection for hearing loss of the left ear.  Such a 
determination, however, is not binding on the Board, and the 
Board must first decide whether new and material evidence has 
been received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993) (holding that Board reopening is unlawful when 
new and material evidence has not been submitted).  Because the 
August 2006 rating decision is the last final disallowance, the 
Board must review all of the evidence submitted since that action 
to determine whether the Veteran's claim for service connection 
should be reopened and re-adjudicated on a de novo basis.  Evans, 
9 Vet. App. 282-83.

Evidence of record at the time of the August 2006 rating decision 
includes service treatment records (STRs) from the appellant's 
first period of active service which showed normal hearing at an 
enlistment examination in April 1967 and separation examination 
of May 1975.  Also of record were an audio examination of April 
2005 showing hearing loss in the left ear; an August 2005 Army 
National Guard audiology examination also showing hearing loss in 
the left ear and a notation that there is no significant change 
in hearing since 1991; VA treatment records of February 2006 
noting the appellant's reports that he worked as a hygienist for 
many years in the service and noting he was diagnosed with 
hearing loss in the left ear in 1988.  Also of record were three 
VA examinations.  VA examinations of August 1975 and July 1977, 
showed no abnormalities with the ears.  A VA audiological 
examination of April 2006 noted hearing loss in the left ear and 
an examiner's statement that an opinion could not be provided 
without resorting to speculation as the medical records form the 
appellant's deployment to Iraq were not of record.

The Board notes that an envelope of service medical records was 
filed after the final rating decision of August 2006.  The 
envelope is not date stamped as to date of receipt.  However, it 
is sequentially filed after the final rating decision of August 
2006.  The Board observes that 38 C.F.R. § 3.156(c) provides 
that, notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim.  While it is unclear as to when the 
envelope with the additional service treatment records was 
received, the Board notes that the RO did not reference the 
documents in that envelope in the August 2006 rating decision.  
Moreover, the April 2006 VA examiner stated that deployment 
records were not available, and the envelope contains some 
deployment documents and treatment records.  Therefore, the Board 
will resolve doubt as to the date of the receipt of the 
additional service treatment records in the appellant's favor, 
and find that relevant official service department records that 
existed but were not associated with the claim file in August 
2006 have now been obtained and this is a basis on which to 
reopen the claim.

However, even if the records had already been associated with the 
file at the time of the August 2006 rating decision, the Board 
finds that new and material evidence has nonetheless been 
submitted and the claim is reopened.  In this regard, the Board 
notes that at the August 2009 hearing, the appellant testified 
that he had served in the Marine Corps Reserves from 1978 to 
about 1982 or 1984.  He further testified that his hearing was 
normal upon entry into the Marine Corps Reserve and that while in 
the Reserves he was exposed to noise from rifle shooting which 
affected his hearing and led to his hearing loss.  His wife also 
testified that his hearing was normal prior to his service with 
the Marine Corps Reserve and that his hearing was defective upon 
his return from Iraq.  As previously noted, for the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus, 3 Vet. App. 510, 513.  
Accordingly, while the appellant's service with the Marine Corps 
has not been confirmed, his testimony about his service and noise 
exposure therein are considered credible for purposes of the 
request to reopen, are sufficient to establish new and material 
evidence and are a basis upon which to reopen the claim.  


ORDER


The application to reopen the claim for service connection for 
hearing loss disability of the left ear is granted.
REMAND

The Board has reopened the claim for service connection for 
hearing loss disability of the left ear.  After a careful review 
of the evidence of record, the Board finds that additional 
development is necessary prior to deciding the appellant's claim.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

At the Travel Board hearing of August 2009, the appellant 
testified he service with the Marine Corps Reserves from 1978 to 
about 1982 or 1984, that his hearing was normal upon entry into 
the Marines and that he was exposed to noise while in the Marines 
which caused his hearing loss.  A review of the file shows this 
service has not been confirmed.  On remand, the RO should confirm 
any periods of service with the Marine Corps Reserves from 1978 
to 1984 including any active duty for training or active service 
during that time frame.  If service is confirmed, service 
treatment records should be obtained.

Additionally, at the hearing it was noted that the appellant was 
submitting two lay statements.  A review of the claim file shows 
that these lay statements have not been associated with the claim 
file.  On remand, the RO should associate the lay statements with 
the claim file.

Finally, the Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. §  
5103A(d).  The VA is obligated to conduct "'a thorough and 
contemporaneous medical examination'" when necessary.  Porcelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  When medical evidence is 
not adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  38 C.F.R. 
§ 3.159(c)(4)(i).  See Littke v. Derwinski, 1 Vet. App. 90 
(1991).  In this case, the appellant has now alleged that he 
served with the Marine Reserves and was exposed to noise therein 
which caused his hearing loss.  If such service is confirmed, a 
medical opinion regarding any relationship with his hearing loss 
of the left ear and his Marine Reserves service is needed.

Accordingly, the case is REMANDED for the following action:

1.  Confirm any service with the Marine 
Corps Reserves to include any active duty 
for training and/or active service dates, 
for the appellant from 1978 through 1984.  
If service is confirmed, all associated 
service treatment records should be 
obtained and associated with the claim 
file.  All attempts to confirm the service 
must be clearly documented in the claim 
file.

2.  Associate with the claim files the two 
lay statements submitted by the appellant 
during the Travel Board hearing of August 
2009.

3.  After the above development has been 
completed, and if service in the Marine 
Corps Reserves is confirmed, the RO should 
obtain a VA medical opinion as to 
relationship between the hearing loss in 
the left ear and noise exposure in the 
Marine Corps.  The examiner should 
specifically comment as to whether it is 
as likely as not (i.e., to at least a 50-
50 degree of probability) that  the 
appellant's currently diagnosed hearing 
loss of the left ear, is related to his 
service in the Marine Corps, or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  The claims folder should be 
made available to the examiner.  A 
complete rationale for any opinion 
rendered must be provided.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the issue of entitlement to 
service connection for hearing loss 
disability of the left ear, in light of 
all pertinent evidence and legal 
authority.  If the determination remains 
adverse, the appellant and his 
representative should be furnished a 
supplemental statement of the case, to 
include the provisions of 38 C.F.R. § 
3.156(a), and afforded an appropriate 
period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


